DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ submission filed on 7/5/2022 has been entered. Claims 1-20 are pending.
Response to Amendment
The applicant’s amendments have caused the examiner to make new drawing objections. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the and the locking feature comprising chevron shapes (claim 13) and the locking feature comprising pyramidal shapes (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 66
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur (US 5433270) in view of Watson (US 5095980).
Regarding claims 1 and 6: LaFleur discloses a well plug comprising a cylindrical body 52, 54, 210, 212 having a first end and a second end and a plurality of cylindrical fins 216, 226 encircling the cylindrical body between the first end and the second end (Figs. 2-3, 8-11; col. 7, lines 52-67). LaFleur discloses a concrete core disposed within the cylindrical body between the first end and the second end (Figs. 8-11; col. 9, lines 28-32). 
LaFleur discloses a locking feature disposed in the concrete core at the first end and configured to lock with an adjacent well plug (Figs. 2-3, 8-11; col. 4, line 60-col. 5, line 26, col. 7, line 52-col. 8, line 25). However, LaFleur does not explicitly disclose that the locking feature is a scalloped locking feature. Watson discloses a scalloped locking feature disposed at the first end and configured to lock with an adjacent well plug (Figs. 4-6; col. 3, lines 41-56 - the examiner finds that the teeth of Watson meet the broad definition of scalloped (see parag. [0023] of the instant application PGPub). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the scalloped locking features of Watson for the locking features of Watson. As both LaFleur and Watson teach similar locking features (i.e. similar location and a substantially same function), it would have been within routine skill to select a specific type of locking features from a finite list of well-known locking features taught in the cementing plug art. Such a selection and such a simple substitution would have been predictable with a reasonable expectation for success and no unexpected results. 
LaFleur, as modified by Watson, discloses a cavity (LaFleur - 70, 120, 122, 218, 228; Watson - 128) disposed in the concrete core along an axis of the cylindrical body between the first end and the second end (LaFleur - Figs. 2-3, 8-11; Watson - Figs. 4-6).
Regarding claim 2: LaFleur, as modified by Watson, discloses that the locking feature further comprises a plurality of locking sub-features that are configured for interlocking the concrete core with a second concrete core of the adjacent well plug (Watson - Figs. 4-6). 
Regarding claim 3: LaFleur, as modified by Watson, discloses that the locking sub- features comprise a plurality of scalloped shapes (Watson - Figs. 4-6 - the examiner finds that the teeth of Watson meet the broad definition of scalloped (see parag. [0023] of the instant application PGPub). 
Regarding claims 4 and 10: LaFleur, as modified by Watson, discloses that the locking sub features comprise eight scalloped shapes disposed around a circumference of a cavity (Watson - Figs. 4-6). It should be noted that Watson illustrates more than eight scalloped shapes, however, this number includes the claimed eight scalloped shapes. 
Regarding claims 5 and 11: LaFleur, as modified by Watson, discloses that the locking sub- features comprise an angled feature (Watson - Figs. 4-6). 
Regarding claim 7: LaFleur, as modified by Watson, discloses a second locking feature disposed at a second end in the concrete core and having a penetration (LaFleur - Figs. 2-3, 8-11; col. 4, line 60-col. 5, line 26, col. 7, line 52-col. 8, line 25; Watson - Figs. 4-6; col. 3, lines 41-56). 
Regarding claim 8: LaFleur, as modified by Watson, discloses that  (LaFleur - Figs. 2-3, 8-11; col. 4, line 60-col. 5, line 26, col. 7, line 52-col. 8, line 25; Watson - Figs. 4-6; col. 3, lines 41-56). 
Regarding claim 9: LaFleur, as modified by Watson, discloses that the locking sub- features comprise a scalloped shape with scalloped features disposed around a periphery of the penetration (Watson - Figs. 4-6 - the examiner finds that the teeth of Watson meet the broad definition of scalloped (see parag. [0023] of the instant application PGPub). 
Claims 12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Latiolais et al. (US 6425442) in view of LaFleur (US 5433270).
LaFleur discloses the invention substantially as claimed and as discussed above.
Regarding claim 12: Latiolais discloses a well plug system 10 comprising a solid core well plug 24 with a locking feature at a first end configured to prevent rotation, a hollow core well plug 24 with a locking feature at a first end, and that the locking feature of the solid core well plug interlocks with the locking feature of the hollow core well plug (Figs. 1, 2; col. 6, line 30-col. 7, line 26). Latiolais discloses that the core needs to be such as to allow easy drilling or milling therethrough (abstr.; col. 7, lines 31-33) but does not explicitly disclose that the core is concrete. LaFleur discloses that a plug core should be of a material that is easily drillable or millable and can comprise concrete (Figs. 8-11; col. 9, lines 28-32). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the core material (cement) of LaFleur, for the core material of Latiolais. As both Latiolais and LaFleur teach that the core should be of a material that is easily drillable, it would have been within routine skill to select a specific material from a finite list of materials taught by the art. Such a selection and such a simple substitution/addition would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 17: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a second locking feature disposed at a second end in the concrete core (Latiolais - Figs. 1, 2; col. 6, line 30-col. 7, line 26; LaFleur - teaches a concrete core). 
Regarding claim 18: Latiolais, as modified by LaFleur, discloses that the locking feature of the solid concrete core well plug and the locking feature of the hollow concrete core well plug each comprise a plurality of locking sub features (Latiolais - Figs. 1, 2; col. 6, line 30-col. 7, line 26; LaFleur - teaches a concrete core). 
Regarding claim 20: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a rupture disk disposed in a hollow core (Latiolais - Fig. 9; col. 7, lines 65-66; col. 8, lines 26-32; LaFleur - teaches a concrete core). 
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Latiolais et al. (US 6425442) in view of LaFleur (US 5433270), as applied to claim 12 above, and further in view of Watson (US 5095980).
Latiolais, LaFleur, and Watson disclose the invention substantially as claimed and as discussed above.
Regarding claim 13: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core) but does not explicitly disclose that the locking feature comprises chevron shapes. Watson discloses that the locking feature comprises chevron shapes (Figs. 2, 4-6 - without further clarification or illustration of the recited chevron shape, the examiner finds that the teeth of Watson can be interpreted as a chevron shape; particularly when mated). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted or added the locking features, as taught by Watson, to the plug system of Latiolais, as modified by LaFleur. As Latiolais, LaFleur , and Watson disclose rotation prevention, it would have been within routine skill to select a specific locking shape from a finite selection of well-known locking shapes. Such a selection and such a simple substitution/addition would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 14: Latiolais, as modified by LaFleur and Watson, discloses that the hollow concrete core well plug comprises a plurality of cylindrical fins encircling the cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core). Latiolais, as modified by LaFleur and Watson, discloses that the locking feature comprises pyramidal shapes (Watson Figs. 2, 4-6;  the examiner finds that the teeth of Watson can be interpreted as pyramidal shapes).
Regarding claim 15: Latiolais, as modified by LaFleur and Watson, discloses that the hollow concrete core well plug comprises a concrete core disposed within the cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core). 
Regarding claim 16: Latiolais, as modified by LaFleur and Watson, discloses that the hollow concrete core well plug comprises a cavity disposed in the concrete core along an axis of the cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Latiolais et al. (US 6425442) in view of LaFleur (US 5433270), as applied to claim 18 above, and further in view of Budde (US 5390736).
Latiolais and LaFleur disclose the invention substantially as claimed and as discussed above.
Regarding claim 19: Latiolais, as modified by LaFleur, does not explicitly disclose that the locking sub features comprise a scalloped shape. Budde discloses that the locking sub features comprise a scalloped shape (Figs. 1, 2). Before the effective filing date of the claimed invention it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have modified the locking features of Latiolais, as modified by LaFleur, so that the locking sub features comprise a scalloped shape as taught by Budde, As Latiolais, LaFleur, and Budde each teach locking sub features, it would have been within routine skill to select a specific locking sub feature geometry from a finite number of configurations. Such a selection would have been predictable with a reasonable expectation for success and no unexpected results. 
Response to Arguments
Applicants’ amendments and arguments filed 7/5/2022 have been fully considered and they are at least partially persuasive (new rejections required for claims 13 and 14). The objections which have been withdrawn are not repeated herein.
Applicants’ arguments appear to be primarily directed to the meaning of the term “scalloped”. Specifically, applicants argue that the meaning of the disclosure statement “[t]hese scalloped sections are locking sub-features that are configured to interface with locking sub-features of an adjacent plug, and can be smooth, angled, regular, irregular, pyramidal-shaped, chevrons, or other suitable shapes that facilitate interlocking.” Has been misinterpreted by the examiner. Applicants assert that the reference to shapes that are not shown in the drawings such as smooth, angled, regular, irregular, pyramidal-shaped, chevrons, or other suitable shapes that facilitate interlocking is in regards to locking sub-features and not scalloped sections. The examiner finds the applicants’ interpretation of this sentence as completely subjective and a mere conclusory statement. Applicants are reminded that the arguments of counsel cannot take the place of factually supported evidence in the record. In this case, there is no sentence punctuation to support applicants’ assertion. Further, the argument regarding a lack of shapes in the drawings is not persuasive as applicants’ current amendments (claims 13 and 14) recite limitations (specific shapes) that are not illustrated in the drawings.
Regarding applicant argument directed to amended claim 12, such has been addressed in the rejection above. It should be noted that as Latiolais discloses a locking feature, such would be “configured to prevent rotation”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/12/2022